ACCEPTED
                                                                                                             01-15-00757-CV
                                                                                                  FIRST COURT OF APPEALS
                                                                                                          HOUSTON, TEXAS
                                                                                                         9/4/2015 3:01:30 PM
                                                                                                       CHRISTOPHER PRINE
                                                                                                                      CLERK




                                   Thompson, Coe, Cousins & Irons, L.L.P.
                                                                                        FILED IN
                                             Attorneys and Counselors
                                                                                 1st COURT OF APPEALS
Andrew L. Johnson                                                                    HOUSTON, TEXASAustin
Direct Dial: (713) 403-8205                                                      9/4/2015 3:01:30 PM Dallas
ajohnson@thompsoncoe.com                                                                             Houston
                                                                                 CHRISTOPHER A.Los PRINE
                                                                                                      Angeles
                                                                                         Clerk      Saint Paul



                                             September 4, 2015


    Via Efile
    Clerk of Court
    Court of Appeals
    First District of Texas
    301 Fannin Street
    Houston, Texas 77002-2066

             Re:      Court of Appeals Number: 01-15-00757-CV; Agri-Fine Corporation v. GLNX
                      Corporation; in the Court of Appeals – First District of Texas

    To whom it may concern:

            Please be advised that this letter is being filed to electronically pay the $205.00 filing fee
    to prosecute the above referenced appeal.

             If you have any questions, please email or call.

                                                             Sincerely,

                                                             /s/ Karen Lovely
                                                             Karen Lovely
                                                             Assistant to Andrew L. Johnson

    /kl




    2273794v1
    10939.002
                                                                                              FILE COPY



SHERRY RADACK                                                                       CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                      CLERK OF THE COURT

TERRY JENNINGS                                                                      JANET WILLIAMS
EVELYN KEYES                                                                         CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                     Court of Appeals                               PHONE: 713-274-2700
                                                                                    FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE
                                   First District of Texas                          www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                           301 Fannin Street
 JUSTICES
                                    Houston, Texas 77002-2066

                                            September 3, 2015

Andrew McCluggage                                           Kevin F. Risley
Thompson, Coe, Cousins & Irons, L.L.P.                      Thompson, Coe, Cousins & Irons, L.L.P.
1 Riverway Ste 1400                                         One Riverway, Ste 1a00
Houston, TX 77056-1934                                      Houston, TX 77056
* DELIVERED VIA E-MAIL *                                    * DELIVERED VIA E-MAIL *

William Richards Moye                                       Andrew Johnson
Thompson, Coe, Cousins & Irons, L.L.P.                      Thompson, Coe, Cousins & Irons, LLP
One Riverway Ste 1600                                       One Riverway, Suite 1400
Houston, TX 77056                                           Houston, TX 77056
* DELIVERED VIA E-MAIL *                                    * DELIVERED VIA E-MAIL *


RE:    Court of Appeals Number: 01-15-00757-CV Trial Court Case Number: 2014-01353

Style: Agri-Fine Corporation
       v.
       GLNX Corporation


        As of the date of this NOTICE, appellant(s) has not paid the required $205 filing fee to
prosecute this appeal. See TEX. R. APP. P. 5 (requiring payment of fees at time of filing, unless excused);
see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041
(Vernon Supp. 2011) (listing fees in court of appeals); Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,
Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees
in court of appeals).

       This is NOTICE to the appellant that this appeal is subject to dismissal, if the filing fee has not
been paid within 20 days of this NOTICE. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3
(allowing involuntary dismissal).Sincerely,

                                                     Christopher A. Prine, Clerk of the Court